DETAILED ACTION

Specification
The abstract of the disclosure is objected to because “[i]n one aspect” (line 1) is redundant to the purpose of the abstract and should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of the independent claims recites, “a plurality of protrusions provided on wear zones, the wears zones including…”.  Because there is no adjective/article (“a,” “the,” “said,” “each,” etc.) for the first recitation of wear zones, it is not clear if these recitations are intended to denote that each of the wear zones is required to have protrusions.  The examiner suggests replacing “wear zones, the wear zones including” with “each of,” for example.  This is the manner in which the claims have been treated.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-10, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manway et al. (U.S. Patent 6,854,527).
Manway discloses a segment including the claimed surfaces (Figures 1 and 2, for example) with portions of the bottom and front surfaces forming wear zones (Figure 5, for example).  A plurality of protrusions (18, 20) are arranged on the bottom and front surfaces.
Regarding claims 5 and 14, because the corners could be subject to wear, claim recitations are met.
Regarding claim 10, because Manway is to be mounted on a substrate working blade, it could be mounted on a loader bucket; therefore, this intended use recitation is met.
Regarding claim 19, the corner wear zone could be considered to be essentially the area of Figure 4.  This meets claim recitations.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 12, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manway, as applied above.
Regarding claims 3, 4, 6, 12, 13, 15 and 20, Manway teaches various arrangements of the protrusions.  It would have been obvious to one of ordinary skill at the time of the invention to have positioned the protrusions as desired in order to work a substrate in an intended manner, as is known in the art.  This is a simply rearrangement of existing parts which cannot patentably distinguish the apparatus since different arrangements of wear surfaces in substrate working implements is so well known.

Allowable Subject Matter
Claims 2, 7, 11 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach wear surface configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671